Garnett H. Sullivan Attorney at Law                                                                   12/30/2019
1080 Grand Avenue, Suite 200, South Hempstead, N.Y. 11550  (516) 285-1575

                                                                    The Court has reviewed in camera the indices produced
                                                                    by Defendants and hereby Orders that, within 14 days
                                                                    of the date of this Order, Defendants shall produce to
      December 23, 2019                                             Plaintiff the CCRB files relating to CCRB No. 20120292
                                                                    and No. 20120793. The Court further Orders that,
                                                                    within 14 days of the date of this Order, Plaintiff shall
                                                     VIA ECF        provide to Defendants an authorization for the release
                                                                    of Plaintiff's employment records. The deadline for
      Hon. Stewart D. Aaron                                         completion of discovery is extended to March 30, 2020.
      Magistrate, United States District Court                      No further extensions shall be granted, except for good
      Southern District of New York                                 cause shown, and then only for a limited purpose.
      Daniel Patrick Moynihan Courthouse                            SO ORDERED.
      500 Pearl Street, Room 1970                                   Dated: December 30, 2019
      New York, NY 10007
                                                                  Re: Bell v. Det. Terrance Williams, et al.
                                                                                    18-cv-10615 (AT)(SDA)
                                                                              Joint Discovery Issues Letter

      Your Honor:

             The parties have engaged in significant and substantive conferrals regarding the outstanding
      discovery issues, in accordance with the Court’s directives. However, the following issues remain
      unresolved:
             1.      Plaintiff seeks supervisor complaint reports, command disciplinary reports, Internal
      Affairs investigative reports, performance evaluation reports, CCRB reports, and notice of claims in
      regard to the defendant Williams. Defendants oppose the requests on numerous grounds, which are
      summarized in the interests of brevity below. Plaintiff’s characterization of some of these items is
      vague, ambiguous or overly broad as to its meaning, including “supervisor complaint reports” and
      “investigative reports” as two examples. It is unclear what exactly plaintiff is demanding.
      Regarding the substance of the requests, this matter is being litigated as part of the Southern District
      of New York’s Section 1983 Plan for police misconduct cases. The Section 1983 Plan requires
      disclosure of the CCRB and CPI indices of complaints or incidents that are similar in nature to the
      incident alleged in the complaint or that raise questions about defendant William’s credibility.
      Defendants provided these indices as required, along with an equivalent index for IAB complaints.
      The indices provided include unsubstantiated complaints similar in nature to the claims pled in
      plaintiff’s complaint, as required by the Section 1983 Plan. As one example, plaintiff has not pled a
    claim for excessive use of force, or a physical injury. CCRB and IAB complaints are relevant and
    discoverable only if they bear a fair relationship to the misconduct alleged in the complaint. Reyes v.
    City of New York, 00 Civ. 2300, 2000 U.S. Dist. LEXIS 15078, *3 (S.D.N.Y. 2000) ("where CCRB
    records contain allegations wholly unrelated to those alleged in the complaint, their relevance has
    been found to be too tenuous to allow discovery.") (citations and quotations omitted). Allegations of
    misconduct that are not similar in nature or relevant to credibility are generally not discoverable.
    Barrett v. City of New York, 237 F.R.D. 39 (E.D.N.Y. 2006) (citing Fountain v. City of New York,
    2004 U.S. Dist. LEXIS 7539 (S.D.N.Y. 2004)); see also Velez v. City of New York, 2010 U.S. Dist.
    LEXIS 54237 at *15 (E.D.N.Y. June 2, 1010) (“A complaint against a police officer is only relevant
    and discoverable upon a showing that it is similar to the misconduct alleged in the action.”) (citations
    omitted).
            2.      Defendants seek an authorization for the release of plaintiff’s employment records, as
    plaintiff testified at her GML § 50-h hearing that she was forced to miss multiple days of work as a
    result of her arrest and ensuing prosecution. Defendants contend that plaintiff’s admissions make
    her employment records relevant and discoverable at this stage of the matter, including for her
    credibility. Plaintiff opposes such disclosure on the grounds that since plaintiff is not making any
    claims for loss of income or for injuries, such records are not probative of any issues in the matter.
    At most plaintiff may have missed three (3) days due to her arrest and court appearances but is not
    seeking compensation for lost wages.
            The parties request the Court’s assistance in resolving these outstanding discovery issues.
            The parties also request an extension of the discovery deadline from Monday January 27,
    2020 to Monday March 30, 2020.

    Respectfully submitted,



          /S/                                                              /S/
    Garnett H. Sullivan                                             Frank A. DeLuccia
    Attorney for the Plaintiff                                      Senior Counsel
                                                                    Attorney for the Defendants




Garnettsullivan@yahoo.com  Facsimile (516) 285-1608
